                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


       KATHERINE ANDERSON, et al.,               )
                                                 )
                   Plaintiffs,                   )
                                                 )
             vs.                                 )          Case No. 4:20-cv-00991-JAR
                                                 )
       JEFFREY HANSEN,                           )
                                                 )
                   Defendant.                    )
                                                 )


                                   MEMORANUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion for Sealing. (Doc. No. 56). For good

cause shown and the reasons set forth in the motion, the order will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Sealing [56] is GRANTED.

       Dated this 23rd day of June, 2021.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
